 Case 8:20-cv-00449-WFJ-AAS Document 6 Filed 08/28/20 Page 1 of 7 PageID 30




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

SHAMEL A. PERRY,

          Plaintiff,

v.                                             Case No. 8:20-cv-449-T-02AAS

CHAD CHRONISTER, et al.,

     Defendants.
__________________________________/

                                       ORDER

          This matter is before the Court on Plaintiff’s Civil Rights Complaint

(Doc. 1), filed pursuant to 42 U.S.C. § 1983, in which Plaintiff alleges

violations of his rights under Fla. Stat. § 83.51 — a Florida landlord-tenant

statute. Plaintiff is pretrial detained in the custody of the Hillsborough County

Sheriff’s Office and proceeds pro se.

     I.      Legal Background

          A. Section 1915

          Pursuant to 28 U.S.C. § 1915A(a), federal courts are obligated to conduct

an initial screening of certain civil suits brought by prisoners to determine

whether they should proceed. Section 1915 grants broad discretion to the district

courts in the management of in forma pauperis cases and in the denial of

motions to proceed in forma pauperis when the complaint is frivolous.
 Case 8:20-cv-00449-WFJ-AAS Document 6 Filed 08/28/20 Page 2 of 7 PageID 31




Clark v. Ga. Pardons and Paroles Bd., 915 F.2d 636, 639 (11th Cir. 1990);

Phillips v. Mashburn, 746 F.2d 782, 785 (11th Cir. 1984).

      Upon review, a court is required to dismiss a complaint (or any portion

thereof) in the following circumstances:

      (b) Grounds for Dismissal. — On review, the court shall identify
      cognizable claims or dismiss the complaint, or any portion of the
      complaint, if the complaint —

                   (1)    is frivolous, malicious, or fails to state a claim
                          upon which relief may be granted; or

                   (2)    seeks monetary relief from a defendant who is
                          immune from such relief.

28 U.S.C. § 1915A(b).

      Thus, the Courts are obligated to screen prisoners’ civil rights complaints

as soon as practicable and to dismiss those actions which are frivolous or

malicious or fail to state a claim for relief. 28 U.S.C. § 1915(e). A complaint is

frivolous if it is without arguable merit either in law or in fact.

Neitzke v. Williams, 490 U.S. 319, 325 (1989). Additionally, the Court must

read a plaintiff’s pro se allegations in a liberal fashion. Haines v. Kerner,

404 U.S. 519 (1972).

      B. Section 1983

      Plaintiff’s claims against Defendants arise under 42 U.S.C § 1983.

(Doc. 1). “[S]ection 1983 provides a method for vindicating federal rights


                                          2
 Case 8:20-cv-00449-WFJ-AAS Document 6 Filed 08/28/20 Page 3 of 7 PageID 32




conferred by the Constitution and federal statutes.” Bannum, Inc. v. City of Fort

Lauderdale, 901 F.2d 989, 997 (11th Cir. 1990). To successfully plead a

section 1983 claim, a plaintiff must allege two elements: “(1) that the act or

omission deprived plaintiff of a right, privilege or immunity secured by the

Constitution or laws of the United States, and (2) that the act or omission was

done by a person acting under color of law.” Id. Thus, a plaintiff must show

that the defendant acted under the color of law or otherwise show some type of

state action that led to the violation of the plaintiff’s rights. Id.

   II.      Analysis

         Plaintiff sues Hillsborough County Sheriff Chad Chronister in his official

capacity and Naphcare Medical Department, the county jail medical provider,

for injuries that he suffered while he was an inmate in jail. On December 23,

2019, Plaintiff slipped and fell while using the inmate telephone. (Doc. 1 at 5).

Plaintiff was already using crutches when the fall occurred and sustained further

injury to his neck, lower back, knees, and foot. (Id.). Plaintiff blames a leaky

roof at the jail for the injuries. (Id.). Plaintiff contends that Sheriff Chronister

failed to adequately maintain the jail, Naphcare failed to properly diagnose his

injuries, and both violated his rights under section 83.51, Florida Statutes — a

state statute requiring a landlord to maintain premises rented to residential




                                           3
 Case 8:20-cv-00449-WFJ-AAS Document 6 Filed 08/28/20 Page 4 of 7 PageID 33




tenants. Plaintiff asks the Court to enjoin Sheriff Chronister to fix the roof and

for $40,000.00 in punitive damages. (Id. at 5).

      A. Failure to State a Claim

             1. Both Defendants

      Because Plaintiff does not allege that Defendants’ violation of Florida’s

landlord-tenant statute affected any of his federally protected rights, Plaintiff

fails to state a claim under section 1983. Almand v. DeKalb Cty., Ga.,

103 F.3d 1510, 1513 (11th Cir. 1997) (“[Section 1983] merely provides a

remedy for deprivations of federal statutory and constitutional rights.”); Harris

v. Birmingham Bd. of Educ., 817 F.2d 1525, 1527–28 (11th Cir. 1987);

McDowell v. State of Tex., 465 F.2d 1342, 1345–46 (5th Cir. 1971). Defendants

do not have a residential rental agreement with Plaintiff and did not violate the

state statute either. Fla. Stat. § 83.41.

             2. Naphcare

      Naphcare, a private corporation, may be liable under section 1983

because “it performs a function traditionally within the exclusive prerogative of

the state.” Buckner v. Toro, 116 F.3d 450, 452 (11th Cir. 1997). Yet, Plaintiff

cannot hold Naphcare liable for the acts of a doctor or other employees.

Craig v. Floyd Cty., Ga., 643 F.3d 1306, 1310 (11th Cir. 2011). Naphcare must

have had a policy or custom that led to the violation of the constitutional right.


                                            4
 Case 8:20-cv-00449-WFJ-AAS Document 6 Filed 08/28/20 Page 5 of 7 PageID 34




Id. (citing Monell v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658,

690–91 (1978)). The complaint only alleges that Naphcare was acting “as if” it

has a policy to protect its contract with the sheriff’s office. (Doc. 1 at 4).

Plaintiff does not affirmatively state that Naphcare has a policy, what that policy

is, how it was implemented, or how it was the moving force behind any

constitutional violation. His bald, conclusory allegation is insufficient to state a

claim. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

       Plaintiff also fails to allege a constitutional violation of medical

indifference. The complaint alleges that Naphcare “failed to properly diagnose

and honor medical complaints.” (Doc. 1 at 4). An incident report attached to the

complaint 1 states that, right after Plaintiff fell, an emergency response team

including two nurses and a paramedic responded. (Doc. 1-1). A jail deputy

escorted Plaintiff to a clinic where the doctor took x-rays, bandaged Plaintiff’s

foot, and gave him a wheelchair and crutches. (Doc. 1 at 5); (Doc. 1-1). The

doctor evaluated him, concluded that he did not have any injuries, and

scheduled him for a follow-up appointment. (Id.). Because he only disputes the

quality of care provided by Naphcare, Plaintiff does not state a valid

constitutional claim of medical mistreatment. Estelle v. Gamble, 429 U.S. 97,



       1
          Fed. R. Civ. P. 10(c) (“A copy of a written instrument that is an exhibit to a pleading is
a part of the pleading for all purposes.”).

                                                  5
 Case 8:20-cv-00449-WFJ-AAS Document 6 Filed 08/28/20 Page 6 of 7 PageID 35




106 (1976) (“Thus, a complaint that a physician has been negligent in

diagnosing or treating a medical condition does not state a valid claim of

medical mistreatment under the Eighth Amendment.”).

             3. Sheriff Chronister

      Plaintiff sues the sheriff in his official capacity. (Doc. 1 at 2, 4). The

claim against the sheriff in his official capacity is a claim against Hillsborough

County. Barnett v. MacArthur, 956 F.3d 1291, 1296 (11th Cir. 2020). Plaintiff

must allege that one of the county’s customs, practices, or policies caused —

and was the “moving force” behind — the constitutional injury. Id. (citing

Monell, 436 U.S. at 690). The complaint only alleges that the sheriff failed to

maintain the jail to ensure the safety of the inmates and staff. (Doc. 1 at 4). The

complaint fails to allege that any constitutional violation was the result of “(1)

an action taken or policy made by an official responsible for making final policy

in that area of the [Sheriff’s Department’s] business; or (2) a practice or custom

that is so pervasive, as to be the functional equivalent of a policy adopted by the

final policymaker.” Goodman v. Kimbrough, 718 F.3d 1325, 1335

(11th Cir. 2013) (citation and quotations omitted).

      Plaintiff also fails to state a constitutional claim for the slip and fall. Due

process is not implicated by a negligent act of an official causing unintended

loss or injury to life, liberty, or property. Daniels v. Williams, 474 U.S. 327, 328


                                          6
 Case 8:20-cv-00449-WFJ-AAS Document 6 Filed 08/28/20 Page 7 of 7 PageID 36




(1986). A slip and fall accident in jail or prison does not give rise to a federal

constitutional claim. Holmes v. Strain, No. 3:15-cv-557, 2016 WL 4539664 at

*5 (N.D. Fla. Aug. 1, 2016) (collecting opinions by federal circuit courts of

appeals and orders by federal district courts). Florida law provides Plaintiff with

an avenue to raise a negligence claim against the county, Fla. Stat. §

768.28(9)(a), and so liability under section 1983 is not appropriate. Almand, 103

F.3d at 1513 (“[S]ection 1983 must not supplant state tort law; liability is

appropriate solely for violations of federally protected rights.”).

      Because even a more carefully drafted complaint could not state a section

1983 claim against Defendants based on Florida’s landlord-tenant statute, the

complaint is dismissed with prejudice. Bank v. Pitt, 928 F.2d 1108, 1112 (11th

Cir. 1991), overruled on other grounds by Wagner v. Daewoo Heavy Indus. Am.

Corp., 314 F.3d 541, 542 n.1 (11th Cir. 2002).

      Accordingly, it is ORDERED and ADJUDGED as follows:

         1. This case is hereby DISMISSED with prejudice.

         2. The Clerk of Court is directed to terminate any pending motions

             and CLOSE this case.

      DONE and ORDERED in Tampa, Florida on August 28, 2020.




                                          7
